Citation Nr: 0713550	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-39 887	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to accrued benefits.

(The issue of whether the Board of Veterans' Appeals (Board) 
committed clear and unmistakable error (CUE) in a decision 
issued on March 7, 1968, by failing to grant service 
connection for bronchitis with emphysema is addressed in a 
separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955 and from January 1956 to April 1957.  He died 
on December [redacted], 2001.  The appellant is his surviving spouse.  
She appealed to the Board from a December 2004 decision of 
the RO in Buffalo, New York.

In April 2007, the Board granted the appellant's motion to 
advance her case on the docket.  See 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900 (2006).  


FINDING OF FACT

At the time of his death, the veteran did not have any claim 
pending for VA benefits.


CONCLUSION OF LAW

There is no legal entitlement to accrued benefits.  38 
U.S.C.A. § 5121(c) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.1000(c) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his/her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186- 
87 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

The Court has held, however, that the statutory and 
regulatory provisions pertaining to VA's duties to notify and 
assist do not apply in certain types of cases, including to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  See also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  See, too, Mason v. Principi, 16 
Vet. App. 129, 132 (2002) and Smith (Claudus) v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002) (holding that VCAA did not affect federal statute 
prohibiting payment of interest on past due benefits).

Here, for the reasons that will be explained, the appellant's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 426 (1994).  So inasmuch as she has failed to state 
a claim upon which relief can be granted, the VCAA is 
inapplicable.

In any event, even if the VCAA applied, VA has complied with 
the Pelegrini II and Mayfield notification responsibilities.  
The appellant was provided VCAA notice in a February 2005 
letter - albeit after the RO's initial adjudication of her 
claim in December 2004.  So obviously this did not comply 
with the requirement that VCAA notice precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the appellant receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

So under these circumstances, the Board finds the appellant 
was afforded "a meaningful opportunity to participate 
effectively in the processing of her claim by VA," and thus, 
"essentially cured the error in the timing of notice".  
See Pelegrini II, 18 Vet. App. at 122-24; see also Prickett, 
20 Vet. App. at 376.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Since, however, the accrued benefits claim at issue in 
this appeal is being denied, any concerns about an effective 
date are moot.  Moreover, the particular nature of the claim 
does not invoke consideration of the disability rating 
element.  

The duty to assist also has been fulfilled, as VA has 
obtained all identified records pertaining to the claim on 
appeal.  There is no suggestion on the current record that 
there remains evidence that is pertinent to the claim that 
has yet to be obtained.  



Analysis

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence on file at the time of the veteran's death 
which were due and unpaid preceding his death.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the Federal 
Circuit Court held that the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision in 
order for a surviving spouse to be entitled to accrued 
benefits.  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

Here, review of the record reveals the veteran did not have a 
claim for benefits pending prior to his death.  Furthermore, 
the appellant has failed to make any specific allegations 
regarding what specific claims the veteran had filed and were 
still outstanding at the time of his death.  Therefore, as 
the appellant's claim was not derived from a claim that the 
veteran had pending at the time of his death, it must be 
denied for a lack of legal merit.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that where the law, and not the evidence, is dispositive 
of a claim, the claim should be denied because of the absence 
of legal merit or the lack of entitlement under the law.  
Therefore, the Board concludes that the appellant's claim for 
accrued benefits must be denied as a matter of law.




ORDER

The claim for accrued benefits is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


